COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-420-CR
  
  
CHARLES 
THORN                                                                  APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Charles Thorn appeals from the trial court’s interlocutory order denying his 
motion to suppress.  The denial of a motion to suppress may not be appealed 
until after the final judgment is entered.2  No 
final judgment had been entered in this case as of the date the notice of appeal 
was filed.  Because we were concerned that we had no jurisdiction over this 
interlocutory appeal, we sent a letter to Appellant on September 22, 2004, 
requesting a response showing grounds for continuing the appeal.  We 
received no response.  Accordingly, we dismiss the appeal for want of 
jurisdiction.3
    
   
                                                                  PER 
CURIAM
   
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 9, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no 
pet.).
3.  
See Tex. R. App. P. 
43.2(f).